Case 1:21-cr-00077-CMH Document 20 Filed 07/15/21 Page 1 of 3 PagelD# 258

 

sae. FILED
y IN OPEN COURT

JUL 159

 

IN THE UNITED STATES DISTRICT COURT _
FOR THE EASTERN DISTRICT OF VIRGINIA ee Tne
Alexandria Division ee

 

UNITED STATES OF AMERICA

Criminal No. 1:21CR077-CMH

V.
ANDREW ALEXANDER TEZNA
a/k/a N. ANDREW TEZNA
a/k/a NESTOR ANDRES TEZNA

Defendant.

Nee ee eS

 

RESTITUTION ORDER

 

l. Pursuant to 18 U.S.C § 3663A(a)(1), the defendant is ordered to pay restitution in the
total amount of $285,449.11.

2, The amount of restitution paid to any victim, collectively, shall not exceed the victim’s
total loss from the offenses of conviction.

3: The victims’ names, addresses, and respective total loss amounts are listed in Attachment
A to this Restitution Order.

4, Interest:

f~ is waived.
accrues as provided in 18 U.S.C § 3612(f).

3, Notwithstanding any other provision of this Restitution Order or the sentence imposed,
including the directive to make periodic payments, restitution is due in full and payable
immediately from assets known and unknown and including assets identified in the
Presentence Report. The Government may enforce restitution at any time.

6. If incarcerated, the Court encourages the defendant to participate in the Bureau of
Prisons’ Inmate Financial Responsibility Program, to comply with the provisions of the
financial plan, and to meet the defendant’s financial obligation, pursuant to 28 C.F.R. §
545.10-11.
Case 1:21-cr-00077-CMH Document 20 Filed 07/15/21 Page 2 of 3 PagelD# 259

Zz. If restitution is not paid in full immediately, the defendant shall pay to the Clerk at least
$ 260. per month or 25 percent of net income, whichever is greater, beginning 60
days after release from any period of confinement, or 60 days after sentencing if no
confinement is imposed.

8. All payments shall be made to the Clerk of Court, United States District Court, 401
Courthouse Square, Alexandria, Virginia 22314.

9. Within 30 days of (a) any change of name, residence, or mailing address; and/or (b) any
material change in economic circumstances that affects the ability to pay restitution, the
defendant shall notify the Clerk of Court and the United States Attorney’s Office,
Financial Litigation Unit, 8000 World Trade Center, Norfolk, Virginia 23510.

10. No delinquent or default penalties will be imposed except upon Order of the Court.

11. The Clerk of Court shall distribute the funds to the victims on a pro rata basis.

%

a

Honorable Claude M. Hilton
Hh Senior United States District Judge
ENTERED this _/$—day 0 2021.
at Alexandria, Virginia

WE ASK FOR THIS:

Raj Parekh SEEN AND AGREED:
Acting United States Attorney

KA[L. ZL afin, rew A. Tezna

Kimberly M. Shartar Defendant
Jamar Kk. Walker

Assistant United States Attorneys
United States Attorney’s Office
2100 Jamieson Avenue
Alexandria, Virginia 22314

 

Telephone: 703-299-3700 PageA fate
kimberly.m.shartar@usdoj.gov 101 Marietta Street NW, Ste 3300
jamar.k.walker@usdoj.gov Atlanta, GA 30303
Telephone: 404-223-3310
page@patejohnson.com
Case 1:21-cr-00077-CMH Document 20 Filed 07/15/21 Page 3 of 3 PagelD# 260

ATTACHMENT A TO RESTITUTION ORDER

 

Victim:

Loss Amount:

 

Celtic Bank

Attn: Compliance & Accounting
268 S. State Street, Suite 300
Salt Lake City, UT 84111

$244,099.11

 

Primis Bank (previously Sonabank)
45 North Hill Drive, Suite 100
Warrenton, VA 20186

$25,400

 

Virginia Employment Commission
P.O. Box 27887
Richmond, VA 23261-7887

$15,950

 

 

Total due from defendant:

 

$285,449.11

 

 
